Citation Nr: 0515646	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-00 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esquire


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1962 and from March 1964 to February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision issued by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection for PTSD 
was established and entitlement to a TDIU rating was denied.  
In July  2000, the veteran voiced disagreement with the 50 
percent disability rating assigned for his PTSD and with the 
denial of a TDIU rating.  A statement of the case (SOC) was 
issued in December 2001 and the veteran perfected his appeal 
the following month.  The Board remanded this matter in 
September 2004 for further development.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  Prior to January 6, 2000, the veteran's service-connected 
PTSD was not manifested by severe impairment of his ability 
to obtain or retain employment or severe impairment to 
establish and maintain effective or favorable relationships; 
nor was his PTSD manifested by the type and degree of 
symptoms resulting in occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood.
 
3.  On and after January 6, 2000, the veteran's service-
connected PTSD is manifested by symptoms that demonstrably 
show he is unable to obtain or retain employment.

4.  The veteran's service-connected PTSD, alone, is not 
sufficiently disabling prior to January 6, 2000 as to 
preclude him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Prior to January 6, 2000, the criteria for a disability 
rating in excess of 50 percent for PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.400, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003); 
38 C.F.R. § 4.29, 4.125-4.132, Diagnostic Code 9411 (1996).

2.  On and after January 6, 2000, the criteria for a 100 
percent disability rating for PTSD are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7 
(2003); 38 C.F.R. § 4.29, 4.125-4.132, Diagnostic Code 9411 
(1996).

3.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current 50 percent disability 
rating does not properly compensate his service-connected 
PTSD.  He also argues that he is unemployable due to his 
service-connected disability.  

Increased Rating Claim

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran filed his original service connection claim in 
August 1991.  Thereafter, service connection was established 
for PTSD via a March 2000 rating decision.  A 50 percent 
disability rating was assigned, effective in August 1991.  
The Board notes that in November 1996, the regulations used 
to evaluate mental disorders were revised.  The  Board will 
analyze the veteran's claim for an increase under the old and 
new criteria.  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  VAOGCPREC 3-2000 (Apr. 10, 2000).

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).  Under the prior criteria, a 50 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired, and the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The appellant only needed to 
meet one of these criteria to be granted a 100 percent 
evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

Here, an unsigned VA patient profile form received in January 
1992 indicates that the veteran lived alone and was 
unemployed.  Listed hobbies included "tinkering" and 
fishing.  The form reflects an inability to communicate "at 
times and problems with sleep, depression, temper, isolation, 
and memory.  A January 1992 psychiatry service record 
contains a diagnosis of PTSD with depression.  A 
contemporaneous mental health clinic record shows that 
veteran complained of depression and problems sleeping.  
Examination revealed some tension in his voice, an angry 
depressed mood, perfectionist tendencies, and some memory 
difficulties.  He was oriented to time, place and person, 
while attention was okay with some problems with depression.  
The record contains a global assessment of functioning (GAF) 
score of 65, which is reflective of mild symptoms and some 
difficulty in social and occupations functioning on a 
hypothetical continuum of mental health and illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A March 1992 VetCenter letter from a social worker indicated 
that the veteran's symptoms associated with PTSD were 
emotional numbing, depression, anger/rage, episodic alcohol 
abuse and a tendency to react to stress with survival 
tactics.  The letter indicates that symptoms observed during 
group therapy included recurring thoughts and memories of 
Vietnam.  The social worker indicated that, in his opinion, 
the veteran suffered from symptoms related to war stress and 
with memories that severely impaired his relationships with 
others.  He also indicated the veteran's symptoms interfered 
with the veteran's ability to maintain any degree of self-
fulfillment.

An April 1992 evaluation report shows that the veteran stated 
he was disabled emotionally and by depression.  Upon 
examination, the veteran was observed as having a high level 
of distrust for women.  He was aware of his surroundings and 
arrived for interview promptly and appropriately dressed.  
Thinking processes were very logical and the veteran admitted 
to feeling rage.  The report indicates that the veteran 
tended to divert his feelings of distrust to larger 
institutional settings as opposed to singular individuals.  
The examining psychologist indicated that if pushed beyond 
self-perceived limits, the veteran appeared to have the 
ability to lose control of self in a rage.  The report shows 
the veteran had co-dependency issues.

A July 1992 VA examination report shows that the veteran felt 
he had problems with people in general and came across as 
harsh to other.  He also reported difficulty with sleep but 
did not recall having any nightmares and while he indicated 
he had daily trouble with intrusive thoughts, he had no 
flashbacks.  He indicated that he had problems expressing 
emotions, except for anger.  The report shows that upon 
examination, the veteran was mildly anxious throughout the 
interview with a mildly irritable "edge" to him.  The 
veteran referred to PTSD interfering with his employment 
history but admitted that layoffs also played a roll.  Speech 
was unremarkable, thought processes were well organized, 
there was no thought of self-harm or harm to others, and 
cognition was intact.  The examiner indicated that the 
veteran had mild to moderate PTSD.

A July 1992 social and industrial survey indicates that the 
veteran attributed his unemployment to PTSD.  He gave an 
employment history as a machinist since his discharge from 
active duty and indicated that he worked in four machine 
shops for companies that went bankrupt and indicated that he 
quit one job after his pay had been decreased.  The veteran 
indicated that he feared he was going to lose his then-
current job, as work assignments were scarce.  The survey 
shows that the social worker noted that the veteran had never 
had formal machinist training and had never applied for union 
certification, which may have explained part of his problems 
maintaining employment.  The report reflects that at various 
points in the interview, the examiner got the feeling that 
the veteran's relationships with co-workers were not always 
harmonious and there was a suggestion that the veteran 
sometimes took umbrage at seemingly innocent teasing.  A 
friend participated in the interview with the veteran.

His group therapy notes indicate that the veteran was feeling 
depressed with some eventual improvement in mood; he was able 
to vent some anger at group.  The records indicate the 
veteran felt depressed and isolated due to unemployment.

Overall, the evidence of record from 1992 does not reveal a 
disability picture such that a higher disability rating is 
warranted.  The medical evidence shows that the veteran's 
symptoms were at most moderate and mainly evolved around 
depression, distrust, problems with sleeping, and difficulty 
with anger.  While the July 1992 social and industrial survey 
reflects the veteran's relationships with co-workers were not 
always harmonious, the survey shows that other factors 
explained a part of the veteran's employment difficulties.  
As such, the Board finds that the veteran's PTSD disability 
picture did not more closely approximate the criteria for a 
disability rating in excess of 50 percent at this point in 
time.

The evidence shows that in September 1993, the veteran had a 
middle cerebral artery aneurysm and underwent a craniotomy.  
The October 1993 discharge summary indicates that the veteran 
was not to return to work but that, provided everything 
return to baseline, he would eventually be released to return 
to work.  Subsequent medical evidence indicates that 
approximately two months post-operatively the veteran 
developed generalized tonic clonic seizure disorder.

A January 1994 notice of eligibility for state employment 
indicates that the veteran was certified as a person with a 
severe disability.  However, the notice does not indicate 
that PTSD was the veteran's severe disability.

A January 1994 private emergency room record reflects that 
the veteran was not compliant with his seizure medications 
and shows that the veteran had not driven since his aneurysm 
and should continue to not do so.  The record indicates the 
veteran was disabled because of his surgery and subarachnoid 
hemorrhage.  In a January 1994 statement in connection for a 
claim of entitlement to nonservice-connected pension 
benefits, the veteran indicated that he had recurring 
seizures that rendered him unemployable.  A pension was later 
established.

A January 1994 hearing transcript shows that the veteran 
testified to problems with anger and irritation with systems.  
He also testified to his previous four marriages and that he 
was adamant he was not going to ever marry again.  He 
testified to trouble sleeping, waking frequently during the 
night, investigating noises, and night sweats.  He indicated 
that after his first job, he had never been fired.  The 
transcript reflects that the veteran indicated he was no 
longer being treated for PTSD and no longer attending group 
therapy meetings.

A March 1994 neuropsychological survey contains a diagnosis 
of PTSD by history and dysthymia by history.  The 
recommendation portion of the survey chronicles the veteran's 
history of an aneurysm and craniotomy with a subsequent 
history of seizures that the psychologist indicated would 
affect the veteran's speed and work quality were he to resume 
employment.  The survey also indicates that the veteran's 
general adjustment issues and problems coping with stress 
were evident prior to the brain injury and were expected to 
complicate the veteran's return to work or consideration of 
alternative vocational activity.

A May 1994 VA neuropsychological consultation report 
indicates that the veteran had decreased emotionality, 
impaired mental tracking and psychomotor speed, and problems 
in conceptualization.  The examining psychologist indicated 
that it was possible all of these problems were related to 
the veteran's September 993 aneurysm but that his seizure 
medication could also contribute to the slowed thinking and 
cognitive problems.  The report shows that the examiner 
indicated it was difficult to determine how much of the pre-
existing PTSD contributed to the then-current mood and 
cognitive problems.  However, the report shows that the 
veteran's overall deficits appeared to fall in the mild to 
moderate change and that it was unlikely that the veteran 
could return to employment as a machinist due to both his 
mental and physical problems.  

While the evidence to this point shows the veteran's ability 
to obtain or retain employment was severely impaired, the 
evidence is not indicative that the veteran's PTSD symptoms 
were the cause of this severity.  The July 1994 survey 
clearly reflects that the veteran's pre-aneurysm psychiatric 
symptoms continued to play a role in his complications with 
employment.  However, the evidence reveals the veteran's 1993 
aneurysm and subsequent development of a seizure disorder had 
a significant impact on his life and the competent evidence 
of record shows that this medical event immediately resulted 
in the veteran's inability to work and the residuals of the 
event contributed in the veteran's continued inability to 
work.

A June 1994 intake record shows that the veteran was seeking 
treatment to address a lack of emotional feelings.  The 
record indicates that even though he referred to severe 
emotional problems after his return from Vietnam, he did not 
have any feelings since his aneurysm in 1993.  The record 
shows that the veteran stated that he had raised four 
children who were grown and would stop to visit him 
frequently.  He also stated that he was in daily 
communication with his mother.

An August 1994 letter from a social worker at the VetCenter 
indicated that the veteran's physical and neurological 
problems resulting from his brain aneurysm exacerbated his 
PTSD and the veteran was referred for additional 
consultation.  The letter does not refer with any specificity 
as to what degree the veteran's PTSD was exacerbated and, as 
such, does not show that the veteran had an increase in 
symptoms such that a disability rating in excess of 50 
percent would be appropriate.

A September 1994 letter from a rehabilitation counselor 
reflects that the veteran continued to have seizures.  The 
letter shows that it was not appropriate at that time to 
develop a rehabilitation plan for the veteran without a clear 
understanding of his residuals or prior to his seizure 
disorder being under better control.

VA progress notes from November and December 1994 refer to 
PTSD.  The two notes indicate that the veteran had symptoms 
of depression, sleeplessness, and poor energy.  He denied 
suicidal thoughts.

A July 1995 discharge summary shows that while the veteran 
received treatment for his seizure disorder, his affect was 
somewhat angry and while he had long latencies in response, 
he showed no significant deficits of attention and memory.

Subsequent VA medical evidence indicates the veteran 
continued to have compliance difficulties with his seizure 
medication and PTSD continued to be listed on his VA problems 
list.  A March 1995 treatment plan update shows the veteran's 
attendance at group therapy was sporadic and he struggled 
with PTSD symptoms such as nightmares and flashbacks.  A 
February 1996 progress note reflects that the veteran was 
upset over his VA appeal and he was in a silent but agitated 
mode.  He was encouraged to return to group therapy.  A 
December 1999 progress note indicates that the veteran's was 
a walk-in requesting clarification on his benefit claim and 
that he was angry, defensive, and smelled of alcohol.

The evidence is still not reflective of the type of PTSD 
symptoms resulting in severe impairment of the veteran's 
ability to obtain or retain employment or severe impairment 
to establish and maintain effective or favorable 
relationships.  Instead the medical evidence shows the 
veteran's difficulties with getting his seizure disorder 
under control, apparently due to issues with medication 
compliance.  While the evidence reveals the veteran's 
continued struggle to some extent with PTSD symptoms to 
include difficulties with anger, depression, and 
sleeplessness, his PTSD disability picture did not more 
closely approximate the criteria for a disability rating in 
excess of 50 percent.

A January 2000 VA examination report shows that the veteran 
indicated he had four grown children with whom he was close.  
He described himself as an angry person but that he 
apparently functioned adequately on the job.  The report 
indicates that the veteran led a rather isolated and inactive 
lifestyle.  He referred to reading, watching television, 
volunteering with the Forest Service, and archeology as his 
interests.  In fact, the report reflects that the veteran had 
taken an archeology course in the fall of 1999.  The 
veteran's chief complaints were anger and mistrust.  He was 
not receiving any formal treatment at that time.  The report 
shows that veteran was not suicidal and had no interest in 
hurting anyone at that time.  He referred to hypervigilence 
and an exaggerated startle response. Upon examination, the 
veteran was casually but neatly dressed and came across as 
very sober, suspicious, mistrustful person with a certain 
amount of hostility.  He was civil during examination.  The 
report shows his affect was restricted, with vague references 
to hearing music and voices in his mind that the examiner 
found hard to determine were hallucinations, and he had 
problems concentrating during memory testing, which was 
stopped after the veteran began to become agitated.  

The diagnostic portion of the January 2000 examination report 
is inclusive of both PTSD, described as moderate and 
longstanding, and mild dementia secondary to his 1993 
aneurysm.  A GAF score of 40 was reported, which is 
reflective of some impairment in reality testing or 
communication or major impairment in several areas such as 
work, school or family relations on a hypothetical continuum 
of mental health and illness.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  A GAF score of 40 
connotes an inability to work.  Id.  The examiner indicated 
that the veteran had been quite adversely affected by his 
cerebral aneurysm, which made it very difficult for him to 
work.  The report shows that prior to his aneurysm and just 
based on PTSD, the veteran had a GAF of about 55, reflective 
of moderate symptoms.  Id.  The examiner indicated that the 
veteran's cerebral aneurysm added to the veteran's problems 
and caused him to not be able to work.

A January 2004 VA examination report indicates that the 
veteran had mild to moderate PTSD and contains a GAF score of 
55, reflective of moderate difficulty with occupational and 
social environment.  The examiner indicated that the veteran 
lived alone but did not live in complete social isolation and 
that he had a better-adjusted life with a richer quality than 
many of his cohorts.  A February 2004 addendum indicates that 
any psychological impairment that may be due to his 1993 
aneurysm was not distinguishable from his PTSD symptoms.

The January 2000 examination report shows that the veteran 
had a some increase in psychological symptoms, to include 
possible development of hallucinations.  While earlier 
medical evidence referred to no significant attention or 
memory deficits, memory testing had to be halted at the 
January 2000 examination due to the concentration problems 
and resulting agitation.  The January 2000 examination report 
also indicated the veteran had mild dementia symptoms as a 
result of his aneurysm while the February 2004 addendum to 
the January 2004 VA examination report shows the veteran's 
psychological impairment that may be due to his 1993 aneurysm 
was not distinguishable from his PTSD symptoms.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  The evidence 
shows that the combination of the veteran's PTSD symptoms and 
dementia symptoms resulted in a GAF score of 40, which is 
indicative of an inability to work, and the evidence 
demonstrates the veteran's inability to work.  Accordingly, 
the criteria for a 100 percent disability rating are met for 
PTSD under the prior schedular criteria, effective on January 
6, 2000, the date the evidence shows entitlement arose is 
factually ascertainable.  See 38 C.F.R. § 3.400 (2004); 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the veteran was 
entitled to a disability rating in excess of 50 percent prior 
to January 2000 under the revised schedular criteria.  The 
revised schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  Under the revised criteria, the symptoms listed in 
are not intended to constitute an exhaustive list, but rather 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the revised schedular criteria, a 70 percent rating 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals that interfere with 
routine activities, speech that is intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control such 
as unprovoked irritability with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting, and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

A 100 percent disability rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

Instead of PTSD resulting in occupational and social 
impairment with deficiencies in most areas, the evidence 
prior to January 2000 shows the veteran denied suicidal 
thoughts and showed no significant deficits of attention and 
memory.  While the evidence documents the veteran's long 
history with depression symptoms, the evidence does not 
reveal periods of violence, spatial disorientation, neglect 
of personal appearance and hygiene, obsessional rituals, or 
illogical, obscure, or irrelevant speech.  As such, the Board 
concludes that the evidence is not indicative of the type and 
degree of symptoms contemplated for a disability rating in 
excess of 50 percent prior to January 2000 under the revised 
schedular criteria. 

In short, a careful review of the evidence of record does not 
reveal that the veteran's PTSD is manifested by the type and 
degree of symptoms contemplated by the criteria a disability 
rating in excess of 50 percent prior to January 20000 under 
either the prior or revised criteria used to evaluate mental 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, Note 
(1) (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  
However, the criteria for a 100 percent disability rating are 
factually ascertainable as of January 6, 2000, and to this 
extent the veteran's appeal is granted.  As the weight of the 
evidence is against the veteran's increased rating claim 
prior to January 2000, the doctrine of reasonable doubt is 
not for application and additional staged ratings are not 
appropriate.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3 (2004).

Moreover, the Board has no reason to doubt that the veteran's 
service-connected PTSD limits his efficiency in certain 
tasks.  However, while the record shows the veteran's complex 
medical history due to an intervening brain aneurysm, the 
evidence of record is not indicative of an exceptional or 
unusual PTSD disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2004).

TDIU Rating Claim

The veteran also contends that he is entitled to a TDIU 
rating.  While the grant of a 100 percent disability rating 
based on the schedular criteria renders a TDIU rating moot, a 
100 percent disability rating for PTSD was not factually 
ascertainable in the instant case until January 2000.  As the 
veteran filed a claim of entitlement to a TDIU rating in 
August 1998, the Board will address whether a TDIU rating was 
warranted prior to January 2000.

A TDIU may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a) (2004).  Here, the veteran is 
service connected for PTSD, evaluated as 50 percent disabling 
prior to January 2000.  As the veteran does not have a 
service-connected disability that is individually evaluated 
at 60 percent or higher or a combination of service-connected 
disabilities with a combined disability evaluation of 70 
percent with at least one rated as 40 percent disabling, the 
Board concludes that a TDIU is not warranted on a schedular 
basis.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment. 
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment. See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the CAVC 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c).

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In Moore v. Derwinski, 1 Vet. App. 83 (1991), the CAVC 
indicated that the unemployability question (i.e., the 
ability or inability to engage in substantial, gainful 
activity), had to be viewed in a practical manner, and that 
the thrust of the query was whether a particular job was 
realistically within the veteran's physical and mental 
capabilities.

Here, the veteran's August 1998 formal TDIU claim reflects 
that the veteran had a general education development (GED) 
diploma while previous records, to include the January 1992 
VA patient profile form and the July 1992 social and 
industrial survey, shows the veteran had an employment 
history as a machinist through on-the-job experience.  The 
evidence of record shows that the veteran became seriously 
disabled in 1993 due to a brain aneurysm and a resulting 
seizure disorder.  The evidence shows that a combination of 
service-connected and nonservice-connected factors affected 
the veteran's employability prior to January 2000.  The 
competent medical evidence of record does not reveal that the 
veteran's service-connected PTSD alone rendered him 
unemployable.  

While the evidence shows the veteran's PTSD symptoms to 
include distrust and irritability affected his industrial 
capabilities, a disability rating itself is recognition that 
industrial capabilities are impaired, and the veteran was in 
receipt of benefits for 50 percent disability rating prior to 
January 2000 due to his service-connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As the 
competent medical evidence of record does not indicate that 
the veteran was incapable of substantially gainful employment 
due to his service-connected PTSD prior to January 2000, a 
referral for TDIU benefits is also not warranted.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2004.  This letter fully provided notice of elements 
(1), (2), (3), and (4), see above, for his increased rating 
claim and his TDIU rating claim.  See Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  
In addition to the explicit VCAA notice found in the October 
2004 letter, VA had previously notified the veteran of what 
information and evidence was needed to substantiate his 
claims.  By virtue of the March 2000 rating decision, the 
December 2001 SOC and the subsequent supplemental SOCs 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  He was supplied with both the 
prior and revised criteria used to evaluate mental disorders 
in the December 2001 SOC and also supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1).  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
by more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although that did not 
occur here, the veteran was provided VCAA content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice provided 
to the veteran in 2004 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
veteran was again notified of the bases for the denial of his 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded examinations in connection 
with these claims and the resulting reports have been 
obtained.  See 38 C.F.R. § 3.159(c)(4) (2004).  The veteran's 
VA treatment records, VetCenter records, statements in 
support of claim, and private medical evidence have been 
associated with the claims file.  While record shows the 
veteran is in receipt of Social Security Administration (SSA) 
benefits and his SSA records are not in fact of record, 
attempts to obtain the records proved futile.  See May 2001 
SSA response and October 2001 report of contact.  The veteran 
was informed of VA's inability to obtain these records via 
the December 2001 SOC.  As the veteran has not identified, or 
properly authorized the request of, any additional evidence, 
the Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

Prior to January 6, 2000, a disability rating in excess of 50 
percent for PTSD is denied.  On and after January 6, 2000, a 
100 percent disability rating for PTSD is granted, subject to 
the laws and regulations governing the disbursement of 
benefits.

A TDIU rating is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


